DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al  (US 2018/0068796).
Claim 1. 
Seo et al  discloses a multilayer substrate comprising:
a dielectric substrate (110) having a first main surface and a second main surface that are opposite to each other in a thickness direction of the dielectric substrate;
a pair of capacitor electrodes (121,122) in the dielectric substrate, the pair of capacitor electrodes facing each other in the thickness direction; and
an input/output electrode (131) that is configured to receive an input signal, to output an output signal, or to receive the input signal and to output the output signal, the input/output electrode being on the second main surface of the dielectric substrate,
wherein a capacitor at least partially overlaps the input/output electrode (Fig.4 shows the capacitor partially overlaps the terminal (131)), the capacitor comprising the pair of capacitor electrodes (121,122) and a portion of the dielectric substrate between the pair of capacitor electrodes, and wherein the input/output electrode is electrically connected to the capacitor.

Seo et al  discloses  that a via conductor (141) connecting the capacitor and the input/output electrode, the capacitor and the input/output electrode being electrically connected to each other only by the via conductor.

Claim 4.
Seo et al  discloses that the input/output electrode is also the capacitor electrode of the pair of capacitor electrodes that is closest to the second main surface.  See Fig. 4 that shows the input/output electrode 313 is connected to one of the capacitor electrodes and thus functions as such. 

Claim 5.
Seo et al  discloses a ground layer (132a)  that is electrically conductive and closer to the second main surface than to the first main surface. See Fig.4.

Claim 6.
Seo et al  discloses that the ground layer (132a) is between the capacitor and the second main surface in the thickness direction.  See Fig.4.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al  (US 2018/0068796) in view of Felten t al (US 2013/0194723).
Seo et al discloses all the claimed subject matter as discussed above except that, as seen in a plan view of the dielectric substrate along the thickness direction, each electrode of the pair of capacitor electrodes is a different size.   Felten t al teaches electrodes of a capacitor are of a different area of size.  See paragraph [0227] and Figs. 5A-5C.  Thus, it would have been obvious to one skilled in the art to have difference electrode sizes in the capacitor of Seo et al as taught by Felten et al for the purpose of meeting a design criteria. 

Allowable Subject Matter
6.	Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631